Case 1:19-cv-01112-WS-B Document 15 Filed 03/09/20 Page 1 of 2                     PageID #: 46



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
 TOMMY TOMKPINS,
                                                        Case No. 6:19-cv-001112
        Plaintiff,
 v.

 MIDAM VENTURES, LLC, a Florida Limited
 Liability Company,

       Defendant.
 _________________________________________/


                                 NOTICE OF APPEARANCE

       Ian M. Ross, of the law firm of Stumphauzer Foslid Sloman Ross & Kolaya, PLLC,

attorney for the Defendant Midam Ventures, LLC, hereby enters his Notice of Appearance as

counsel for the Defendant in the above-captioned case. Please forward all materials in this case to

Ian M. Ross from this date forward.

Dated: March 9, 2020                                 Respectfully Submitted,

                                                     STUMPHAUZER FOSLID SLOMAN
                                                     ROSS & KOLAYA, PLLC
                                                     Two South Biscayne Boulevard,
                                                     Suite 1600
                                                     Miami, FL 33131
                                                     Telephone: (305) 614-1400
                                                     Facsimile: (305)614-1425

                                                     By: /s/ Ian M. Ross
                                                     IAN M. ROSS
                                                     Florida Bar No. 091214
                                                     iross@sfslaw.com
                                                     docketing@sfslaw.com

                                                     Counsel for Midam Ventures, LLC
Case 1:19-cv-01112-WS-B Document 15 Filed 03/09/20 Page 2 of 2                     PageID #: 47
                                                                          Case No. 6:19-cv-001112


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of March, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF.

                                                            /s/ Ian Ross
                                                            IAN M. ROSS


                                        SERVICE LIST

                      Kenneth J. Riemer
                      2153 Airport Boulevard
                      Mobile, AL 36606
                      Counsel for Plaintiff




                                                2
